DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 10/29/2020.
Claims 1-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,835,100. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,835,100 claims substantively similar subject matter to the present claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-10 and 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Geda et al. (US 2014/0109938 A1) (cited by Applicant) in view of Rajendran et al. (US 2018/0148883 A1) (cited by Applicant).
Re claim 1, Geda discloses a dishwasher comprising: 
a tub (ref. 14)  at least partially defining a treating chamber with an access opening (see fig. 1, ¶ [0018]); 
a sump (refs. 30, 31) fluidly coupled to the treating chamber; 
at least one sprayer (refs. 34, 38, 40) emitting liquid into the treating chamber; 
a pump (ref. 33); 
a conduit (see fig. 1, ¶ [0022] ref. 30 to 33 and 33 to 34, 42 to 38, 40) fluidly coupling the sump to the pump and the pump to the at least one sprayer, thereby defining a recirculation circuit through which the liquid sprayed into the treating chamber collects in the sump and is pumped back to the at least one sprayer; and,
a filter assembly (see figs. 3-7) provided in the sump and filtering the liquid in the recirculation circuit and comprising a filter (ref. 74) having a filter wall (ref. 106, see figs. 3-7) through which the liquid passes; 
a cleaning element (ref. 82) in contact with the filter wall; and 
a displacement body (regarding “displacement body”, Examiner notes the structure of such a body remains vague; as such, any structure that would be expected to displace anything, e.g. water, to any degree, e.g. non-inconsequential volume, as compared to no such body/structure, would satisfy the limitation as claimed.  As such, fig. 4 central body of ref. 84 satisfies a displacement body.) positioned adjacent and within the filter, regarding “for raising a liquid level” (“raising a liquid level within the filter” is a statement of intended use which does not patentably distinguish over Geda since Geda meets all the structural elements of the claim(s) (i.e. some structure that have volume and displaces water) and is capable of raising a liquid level (i.e. if there is water in the filter, having a volume displacement necessary raises the water level as compared to no volume displaced), if so desired.  See MPEP 2114.).
Geda discloses as shown above including displacement body structures of a diverter with scraper/blade like structures extending from a central hub (Geda ref. 84 see fig. 4), but does not disclose a dome shaped displacement body and configured to fill more than 50% of a percentage of a volume of the filter.  

a cylindrical rotatable filter assembly (see figs. 3-7, ¶ [0027] rotating) provided in the sump and filtering the liquid in the recirculation circuit and comprising a filter (ref. 74) having a filter wall (ref. 106 see figs. 3-7) with a first end and second end and with an inside and outside surface extending between the first and second end (see figs. 3-4) through which the liquid passes;
a rotatable cleaning element (ref. 82) extending vertically between the first and second end (see figs. 3 and 6-7 the plurality of beads 82 comprising the cleaning element such to extend vertically) and positioned adjacent the outside surface of the filter wall (see figs. 3-4) and in rotating contact (beads 82 may be spherical and move, therefore expected to roll/rotate when in contact with the rotating filter wall, see figs. 6-7) with the filter wall; and
a displacement body (regarding “displacement body”, Examiner notes the structure of such a body remains vague; as such, any structure that would be expected to displace anything, e.g. water, to any degree, e.g. non-inconsequential volume, as compared to no such body/structure, would satisfy the limitation as claimed.  As such, fig. 4 central body of ref. 84 satisfies a displacement body.) inside the filter wall for raising a liquid level (“raising a liquid level within the filter” is a statement of intended use which does not patentably distinguish over Geda since Geda meets all the structural elements of the claim(s) (i.e. some structure that have volume and displaces water) and is capable of raising a liquid level (i.e. if there is water in the filter, having a volume displacement necessary raises the water level as compared to no volume displaced), if so desired.  See MPEP 2114.).
However, Rajendran discloses it is known in the dishwasher filtration art (¶ [0053]) to provide a displacement body (ref. 220 hub of rotating blade 50 , see figs. 8-14) inside a filter wall (ref. 52), wherein the displacement body is configured to fill more than 50% of a percentage of a volume of the filter (see figs. 8-9 significant volume within filter occupied by hub) (To any extent Rajendran is not explicit as to the specific volume occupied by the rotating blade 50 with hub 220, the mere change in size or dimensions of the primary volume of the hub 220 would have been an obvious engineering design choice to one of ordinary skill in the art, in order to securely attach blades/internal cleaning elements of the filter and divert particles within the filter towards the filter wall (Rajendran ¶ [0030] direct the fluid and the wet lint; Geda ¶ [0043] forms a second artificial boundary…second shear force zones).  See MPEP 2144.04(IV)(A) Changes in Size/Proportion.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the displacement body/diverter/internal cleaning element of Geda to fill more than 50% of a percentage of a volume of the filter, as suggested by Rajendran, in order to provide a strong central hub for mounting blades and/or internal cleaning/shear elements to divert particles towards the filter wall (Rajendran ¶ [0030], Geda ¶ [0043]).
Re claims 2-5, Geda further discloses wherein the filter wall comprises a first end and second end (see figs. 3-4 opposite ends) and with an inside and outside surface (see figs. 3-4 surface of filter wall) extending between the first and second end through which the liquid passes.  Re claim 3, wherein the filter is rotatable (¶ [0027] rotating).  Re claim 4, wherein the cleaning element extends vertically between the first and second end of the filter wall (see figs. 3 and 6-7 plurality of beads 82 comprising the cleaning element such to extend vertically).  Re claim 5, wherein the cleaning element is in rotating contact with the filter wall (beads 82 may be spherical and move, and are therefore expected to roll/rotate when in contact with the moving/rotating filter wall, see figs. 6-7).  
Re claims 8-9, Rajendran further discloses one of a cleaning roller, brush, or scraper (¶ [0025]-[0030] blade 50 that slidable engages a filter to process the wet lint) secured to the displacement body.  Re claim 9, regarding “protruding bristles from the brush and protruding at least a portion of the filter wall” (claim 8 from which claim 9 depends is written in the alternative, because Rajendran discloses the alternate scraper, as opposed to the brush, the limitation is met).
Re claim 10, regarding “wherein the displacement body is one of hollow or an air dome”, Geda further discloses the displacement body receives a shaft ref. 90 (see fig. 4) and is therefore expected to be hollow such to hold the shaft.  Moreover, the mere change in shape of a structure to be a hollow shaft is an obvious engineering design choice to one of ordinary skill in the art, in order to reduce production costs and weight of components for ease of handling.  See MPEP 2144.04(IV)(B) Changes in Shape.
Re claims 12-13 and 15, Geda further discloses a rotary driver (ref. 61) for rotating one of the filter wall or cleaning element (¶ [0028] rotation of the rotating filter).  Re claim 13, a shaft (see fig. 6, unlabeled shaft from ref. 60 coupled to ref. 63 coupled to ref. 84; alternatively ref. 63 itself satisfies a shaft as it is bar-shaped and transmits motion) coupling the rotary driver to one of the cleaning element or the filter wall. Re claim 15, wherein the rotary driver drives rotation of the filter wall (¶ [0028]). Regarding “which drives rotation of the cleaning element about an outer surface of the filter wall” (¶ [0032] the spherical beads may be spherical and may move relative to the rotating filter screen, this movement is necessarily a result of movement of the filter screen) (See also Fountain refs. 47, 48 gears for rotation of filter screen driving rotation of cleaning element).
Re claim 19, Geda further discloses wherein the filter wall is a mesh screen (¶ [0029] screen, see figs. 3-5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Geda in view of Rajendran, as applied above, and further in view of Fountain et al. (US 2011/0146731 A1) (cited by Applicant).
Re claim 14, Geda/Rajendran discloses as shown above, but does not explicitly disclose a gear reducing system, as claimed.  However, Fountain discloses it is old and well-known in the dishwasher filter art (abstract) to provide a gear reducing system (see fig. 10a ¶ [0058], refs. 983, 985, 987) coupling the shaft (ref. 914 or ref. 910) to the rotary driver (ref. 92).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the dishwasher of Geda/Rajendran to further include a gear reducing system, as taught by Fountain, in order to adjust and control the speed of the filter to optimize rotational cleaning rate to water flow.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Geda in view of Rajendran, as applied above, and further in view of Arnold et al. (US 3,784,017 A) (cited by Applicant).
Re claim 16, Geda/Rajendran discloses as shown above but does not disclose wherein the rotary driver drives rotation of the cleaning element which drives rotation of the filter wall.  However, Arnold discloses it is old and well-known in the dishwasher filter art (abstract) to provide a rotatable filter (ref. 22 see fig. 2) and a rotatable cleaning element (ref. 29, 41) wherein the rotary driver (ref. 63, 62, 31) drives rotation of the cleaning element which drives rotation of the filter wall (via ref. 49)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Geda in view of Rajendran, as applied above, and further in view of Fountain et al. (US 2010/0154841 A1). 
Re claim 17, Geda/Rajendran discloses as shown above but does not disclose wherein the rotary driver is a dishwasher spray arm.  However, Fountain discloses it is known to provide a rotary driver (ref. 57 to filter assembly 48) in the form of a dishwasher spray arm (¶ [0025] shaft 57 may be connected to the sprayer 20, which rotates, and the rotation of the sprayer 20 rotates the shaft 57).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the rotary driver of Geda/Rajendran to further include a dishwasher spray arm, as suggested by Fountain, in order to simplify components and eliminate the need for an additional motor.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Geda in view of Rajendran, as applied above, and further in view of Yoon et al. (US 2013/0019899 A1) (cited by Applicant).
Re claim 18, Geda/Arnold discloses as shown above, including a gear reducing system (Geha see rejection to claim 4 above), but does not disclose wherein one of the cleaning element or filter wall rotates between about 1 to 4 revolutions per minute.  However, Yoon discloses it is known in the dishwasher filter cleaning art (abstract) to provide a cleaning element (ref. 210) or filter wall that rotates between about 1 to 4 revolutions per minute (¶ [0090] 2.5 rpm seed).  Moreover, the recitation appears to be a statement of intended use, where the rotation speed of either the cleaning element or filter wall would be a function of motor speed control and/or where the cleaning element is indirectly rolled/rotated is capable of said revolutions per minute depending on contact friction, space, etc.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the cleaning element of Geda/Rajendran to further be driven at 1 to 4 revolutions per minute, as suggested by Yoon, in order to enable sufficient contact time between cleaning element and filter wall for removal of particulates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711